The three parties named were jointly indicted and jointly tried for possessing equipment for the manufacture of intoxicating liquor. The punishment assessed against each of them was one year in the penitentiary.
What purports to be a statement of facts is found in the record. It is certified by the court reporter and signed by the attorney for appellant. It is not signed by the attorney representing the state, and neither does it bear the approval of the trial judge. Without authentication of the trial judge a statement of facts cannot be considered. (For collation of authorities see note 24, under Art. 760, Vernon's C. C. P., Vol. 2.)
The two bills of exception appearing in the record seem to present no error when considered in connection with the court's explanation.
The judgment is affirmed.
Affirmed. *Page 136